Citation Nr: 0805301	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  07-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to in-service exposure to 
herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Thomas Reed, Esq. 


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1962 to June 1971 and from May 1973 to 
December 1973.  Service in the Republic of Vietnam is 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and a July 2006 rating decision by 
the Wilmington, Delaware RO.  The two appeals have been 
merged for the sake of economy.  The Wilmington RO currently 
has jurisdiction over the veteran's claims.

Procedural history

Diabetes mellitus 

In an April 1992 rating decision, the RO in Huston, Texas, 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.  The veteran was informed 
of that decision and of his appeal rights by letter from the 
VA dated April 3, 1992.  He did not appeal. 

In December 2000, the veteran requested the RO reopen his 
diabetes mellitus claim.  In a January 2003 rating decision, 
the Wilmington RO found that new and material evidence had 
not been received and his previously denied claim would not 
be reopened.  The veteran did not appeal. 



In March 2006, the veteran again requested the RO reopen his 
diabetes mellitus claim.  In a July 2006 rating decision, the 
RO found that new and material evidence had not been received 
and his previously denied claim would not be reopened.  
The veteran has timely perfected an appeal to the Board.    

PTSD

In July 2004, the veteran filed a claim seeing entitlement to 
service connection for PTSD.  In an April 2005 rating 
decision, the Philadelphia RO denied the veteran's claim.  
The veteran indicated his disagreement with this decision in 
a November 2005 statement.  A statement of the case (SOC) was 
issued in April 2007, and the veteran perfected his appeal 
with the timely submission of his VA form 9. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Wilmington RO in August 2007.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having Type II 
diabetes mellitus.

2.  The veteran set foot in Vietnam.  

3.  The competent medical evidence of record indicates that 
the veteran's PTSD is related to his military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to be incurred as a result 
of the veteran's presumed exposure to Agent Orange during 
service. 38 U.S.C.A. §§ 1110, 1116  (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007). 

2.  PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
diabetes mellitus and PTSD.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Initial matter - the previously denied claim

As was alluded to in the Introduction, the veteran's claim 
for service connection for diabetes mellitus was denied in an 
unappealed April 1992 rating decision.  The veteran attempted 
to reopen his claim in December 2000, without success.  
Implicit in his current claim is the contention that new and 
material evidence has been submitted since the last final 
denial.   The RO denied the claim in July 2006 on the basis 
that new and material evidence had not been submitted.  

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the veteran has 
indeed submitted new and material evidence which is 
sufficient to reopen the previously-denied claim, namely 
evidence of type II diabetes mellitus and proof of service in 
Vietnam.  Moreover, the veteran's service medical records, 
which were not previously of record, were associated with the 
veteran's claims folder in August 2004.  See 38 U.S.C.A. 
§ 3.156(c) (2007).  Accordingly, the Board is reopening the 
diabetes mellitus claim and will decide it on its merits.



The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran in July 2004, 
August 2004, October 2004, November 2005 and March 2006.  The 
Board need not, however, discuss the sufficiency of these 
letters or VA's development of the claim in light of the fact 
that the Board is granting the claims.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefits sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated March 30, 2006.  

1.  Entitlement to service connection for diabetes mellitus.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include diabetes mellitus, shall be service connected.  See 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2007).



Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

VA treatment records from November 2000 indicate that the 
veteran has type II diabetes mellitus.  As a result, Hickson 
element (1) has been met. 

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss disease and injury.

With respect to in-service disease, the record shows that the 
veteran was described as a "pre-clinical diabetic" in 
November 1973.  However, diabetes mellitus was not in fact 
diagnosed during service or in the one year presumptive 
period after service. 

The thrust of the veteran's argument, however, relates to in-
service injury.  He contends that he was exposed to 
herbicides in connection with his military service.

The record shows that the veteran was awarded the Vietnam 
Service Medal.  This may or may not indicate that he "set 
foot" in Vietnam.  

It is uncontroverted that the veteran served in the United 
States Air Force as a loadmaster.  He has testified under 
oath that his duties took him on fights into Vietnam on 
numerous occasions in the years between 1966 and 1973 and 
that at times he stayed overnight in Vietnam.  See the August 
22, 2007 hearing transcript, pages 13-14..   

Also included in the record is a lay statement from J.D.F. 
dated July 31, 2007.  In this statement J.D.F. indicates that 
he was the supervisor for the 41st Military Airlift Squadron, 
Loadmaster Section, and that he personally accompanied the 
veteran on a cargo mission into Vietnam.  J.D.F. further 
states that these missions required the veteran and crew rest 
overnight while the plane was reconfigured for its return 
flight.  J.D.F. further stated: "I can attest that [the 
veteran] flew many and various missions into S.E. Asia.  And 
it was not uncommon to experience interruption of the mission 
because of mechanical difficulties, weather delays, awaiting 
change of mission and crew staging (picking up another 
aircraft)."  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

After having carefully considered the matter, the Board has 
no reason to doubt the statements of the veteran and J.D.F. 
that the veteran "set foot" in Vietnam. 
These statements, to the effect that the veteran stayed 
overnight in Vietnam in connection with missions which took 
him there, appear to be congruent with the veteran MOS and 
his VSM.  See Baldwin, supra.

Accordingly, exposure to Agent Orange is presumed; Hickson 
element (2) has been satisfied. 

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
presumed Agent Orange exposure.  See 38 C.F.R. § 3.309(e) 
(2007).  There is no medical evidence which serves to rebut 
that presumption.  Element (3), medical nexus, has 
accordingly been satisfied on a presumptive basis.

All three Hickson elements are therefore met, and service 
connection for diabetes mellitus Type II is accordingly 
granted.  



2.  Entitlement to service connection for post-traumatic 
stress disorder. 

Pertinent law and regulations

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary." See also 38 C.F.R. 
§ 3.304(d) (2007).



Analysis

In substance, the veteran contends that his duties as an Air 
Force loadmaster exposed him to wounded and deceased soldiers 
as well as to combat situations, which have led to PTSD. 

The veteran has been diagnosed with PTSD.  See, e.g.,  a VA 
treatment record dated  July 15, 2005.  Consequently, element 
(1) of 38 C.F.R. § 3.304(f) has been met.  

With respect to element (2), combat status or stressor, 
either combat status must be established or non-combat 
stressors must be corroborated.  

In this case, the veteran's service personnel records 
indicate that he flew "12 combat operational missions over 
[southeast Asia] between January 1967 and December 1967."  

Since the veteran's service personnel records establish that 
he participated in combat, the veteran's testimony alone is 
sufficient to establish the existence of an in-service 
stressor. 

During the August 2007 hearing, the veteran testified under 
oath that the fuel cell of his C-141 was shot prior to 
landing, that the landing gear of his plane was "hit" and 
that a mortar shell landed 100 yards from the aircraft prior 
to takeoff.  See  the August 2007 hearing transcript, pages 
22-23.  Furthermore, the veteran has testified that he made a 
number of flights carrying injured and deceased personnel.  
The veteran has also testified that the memory of deceased 
and wounded has troubled him since he left the service.  Id 
at 20-21.  

The above-mentioned July 2007 lay-statement of J.D.F. 
corroborated the veteran's testimony.  J.D.F. stated that the 
veteran's "missions routinely involved transporting . . . 
human remains, the sick and wounded, and all types of 
dangerous materials."  

Once again, the Board has no reason to doubt the statements 
of the veteran and J.D.F., as they are consistent with the 
veteran's combat record, MOS and VSM. 
Specific corroboration of the reported events is unnecessary 
under the circumstances here presented.

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has been 
satisfied.  

With respect to the final element, medical nexus, the medical 
records which diagnose PTSD make it clear that such diagnosis 
is based upon the veteran's experiences in Vietnam.  For 
example, VA treatment records indicate that the veteran has 
flashbacks "about hauling dead bodies on the plane."  See 
June 15, 2005 VA treatment record.  Element (3) is satisfied.

All three elements of 38 C.F.R. § 3.304(f) are therefore met, 
and service connection for PTSD is accordingly granted. 


ORDER

Entitlement to service connection for type II diabetes 
mellitus is granted.

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


